Case 15-06204        Doc 48     Filed 10/15/18     Entered 10/15/18 09:15:47          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 06204
         Regina L Washington

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/24/2015.

         2) The plan was confirmed on 04/28/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/27/2018.

         5) The case was Converted on 07/24/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-06204             Doc 48         Filed 10/15/18    Entered 10/15/18 09:15:47                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,885.00
           Less amount refunded to debtor                                $288.14

 NET RECEIPTS:                                                                                          $10,596.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $447.07
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,447.07

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ally Financial                          Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent         Unsecured         409.00        408.55          408.55          33.38       0.00
 AT&T Mobility II LLC                    Unsecured      1,391.00       1,391.26        1,391.26        122.47        0.00
 BBY/CBNA                                Unsecured           0.00           NA              NA            0.00       0.00
 Capital One                             Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured         649.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         400.00      1,157.38        1,157.38          97.48       0.00
 COMENITY BANK/Ashstwrt                  Unsecured         358.00           NA              NA            0.00       0.00
 COMENITY BANK/Lnbryant                  Unsecured           0.00           NA              NA            0.00       0.00
 Douglas Washington                      Priority       2,892.00            NA              NA            0.00       0.00
 Fifth Third Bank                        Unsecured         287.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         127.00        126.93          126.93          10.37       0.00
 Merchants Credit Guide                  Unsecured         802.00           NA              NA            0.00       0.00
 National Louis UNIV                     Unsecured      1,398.00            NA              NA            0.00       0.00
 United States Dept Of Education         Unsecured     52,630.00     13,425.10        13,425.10      1,181.87        0.00
 United States Dept Of Education         Unsecured           0.00    39,706.95        39,706.95      3,495.56        0.00
 United States Dept Of Education         Unsecured           0.00      2,953.87        2,953.87        260.03        0.00
 Village of Maywood-Parking              Unsecured         400.00           NA              NA            0.00       0.00
 Village of River Forest                 Unsecured         400.00           NA              NA            0.00       0.00
 Wells Fargo Bank                        Unsecured     18,341.00     10,775.77        10,775.77        948.63        0.00
 Wells Fargo Home Mortgage               Unsecured           1.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-06204        Doc 48      Filed 10/15/18     Entered 10/15/18 09:15:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $69,945.81          $6,149.79              $0.00


 Disbursements:

         Expenses of Administration                             $4,447.07
         Disbursements to Creditors                             $6,149.79

 TOTAL DISBURSEMENTS :                                                                     $10,596.86


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
